TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00553-CR



                                   Walter Demond, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BLANCO COUNTY, 424TH JUDICIAL DISTRICT
          NO. CR-1016, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               We abated this appeal and remanded this cause for a new hearing, with instructions to

address whether, under an objective reasonable-person standard, the Honorable Judge Daniel H. Mills

(1) was disqualified as an injured party from hearing this case or (2) should have been recused

because his impartiality might reasonably be questioned. See Demond v. State, No. 03-11-00553-CR,

2013 WL 4822904, at *2 (Tex. App.—Austin Aug. 27, 2013, no pet.). The district court has since

filed a supplemental clerk’s record with an order concluding that Judge Mills was not disqualified

and should not have been recused. This appeal is reinstated.

               We request supplemental briefings from the parties on the limited issue of whether

the district court erred in concluding that Judge Mills should not have been disqualified or recused.
The appellant should file his brief no later than February 6, 2014. The State’s response will be due

within thirty (30) days of the filing of the appellant’s brief.

                It is so ordered this 7th day of January 2014.



Before Chief Justice Jones, Justices Pemberton and Field

Do Not Publish




                                                   2